            Case 1:20-cv-01557-RC Document 11 Filed 05/06/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SEAN TAITT, et al.,

                      Plaintiffs,

       v.

THE ISLAMIC REPUBLIC OF IRAN,                        Civil Action No. 1:20-cv-01557-RC

and

THE REPUBLIC OF SUDAN,

                      Defendants.



                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, all Plaintiffs,

through their undersigned counsel, hereby give notice that the above-captioned action is

voluntarily dismissed with prejudice against Defendant the Republic of Sudan.

       Plaintiffs are not, by this notice, dismissing or taking any other action with respect to

their claims against Defendant the Islamic Republic of Iran (“Iran”), which Plaintiffs intend to

continue to pursue in this action upon completion of service of process upon Iran. See United

States v. All Assets Held at Bank Julius Baer & Company, Ltd., 307 F.R.D. 249, 252 (D.D.C.

2014) (“Although [Rule 41’s] text refers to ‘an action,’ most federal courts agree that parties may

voluntarily dismiss from a case only certain defendants.”)


Dated: May 6, 2021                                    /s/ Matthew D. McGill
                                                      Matthew D. McGill (D.C. Bar No. 481430)
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      1050 Connecticut Avenue, N.W.
                                                      Washington, D.C. 20036
                                                      Telephone: (202) 955-8500
Case 1:20-cv-01557-RC Document 11 Filed 05/06/21 Page 2 of 2




                                 Facsimile: (202) 530-9522
                                 mmcgill@gibsondunn.com




                             2
